DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021, has been entered.
Response to Arguments
Applicant’s response to Office action was received on June 16, 2021.
In response to Applicant’s amendment of the claims, all of the claim objections from the previous Office action are hereby withdrawn.
In response to Applicant’s amendment of the claims, all of the 103 rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant argues against Examiner’s characterization of the charging device enabling/controlling as being extrasolution activity for purposes of the 101 Alice analysis.  Applicant’s reasoning is that the ability to enable the charging device from a multi-space parking meter is entirely the point of Applicant’s system.
In response, while Applicant may argue that this particular configuration for operating a charging device is significant, the claims must still be analyzed under the USPTO’s 101 Alice framework.  As established in the 101 rejections, all of the claims can be performed or represented by a generic computing system performing an abstract idea, with the exception of the enabling and controlling of the charging device(s).  The claims recite an abstract idea at least because they are directed to parking metering and management, with activity such as parking metering being a commercial activity.  (Additional reasons why the claims fall within the abstract-idea category of “Certain methods of organizing human activity” are provided below in the 101 rejections.)  Without more, merely performing an abstract idea on a generic/general-purpose computing system does not render patent-eligibility, under USPTO 101 Alice guidance.
This takes us to the “enabling/controlling charging device” feature that is at issue here.  Why would it be considered insignificant extrasolution activity here and not a key meaningful feature for 101 purposes?  One way to analyze the situation is in terms of what is the focus of the claims.  Here, the charging device is recited as simply a vehicle charging device that is operated.  There is not much detail as to how the charging In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential) (Cutting hair after first determining the hair style), as referenced in the 101 rejections below, for an example of “insignificant application,” a type of insignificant extrasolution activity.
Applicant also disputes that the Williams reference demonstrates that enabling a charging device was well-understood, routine, and conventional.  Examiner disagrees.  See the last paragraph of the body of the article, which begins with the word “Harrow.”  This paragraph describes communities offering electric vehicle charging in parking lots, before Applicant’s priority date, in a way that appears to be public and fairly established at the time.  Using the charging devices to charge electric vehicles means that the charging devices have been enabled and controlled.  Therefore, Examiner uses the Williams reference to demonstrate that enabling and controlling charging devices was well-understood, routine, and conventional before Applicant’s priority date.
Applicant’s argument here appears to be that Williams does not describe other details of Applicant’s claims, such as the parking metering/management system that 
Regarding Applicant’s argument that the claims represent an improvement in multi-space parking technology, any benefits do not appear to be from technological improvements of the type that would render patent-eligibility.  For example, there is no computer-technology data-storage improvement comparable to the Enfish decision.  The charging devices themselves do not appear to be of a new design; rather the larger management system seems to be the overall focus.  Thus, any improvements appear to be organizational business-process-type improvements and not technological.
Therefore, Examiner does not find Applicant’s 101 arguments to be persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 9, Claim(s) 1 and 9 recite(s):
- multi-space metering of a mix of parking spaces both with and without electric vehicle charging;
- receiving a first parking request from a first motorist;
- metering a plurality of parking spaces having at least two parking space kinds, said at least two parking space kinds comprising both a first parking space kind having a charging device for electric vehicles and a second parking space kind having no charging device for electric vehicles, wherein at least a first parking space is the first parking space kind and has a first charging device and a second parking space is the second parking space kind;

- based on at least the first parking request, recording a first data associated with the first parking space, the first data representative of a first time of expiration;
- receiving a second parking request from a second motorist, the second parking request made by the second motorist providing at least a second identifier, the second parking request having a second parameter comprising the second identifier, the second identifier corresponding to the second parking space;
- based on at least the second parking request, recording a second data associated with the second parking space, the second data representative of a second time of expiration.
(NOTE:  Managing data concerning a charging device/space does not necessarily involve operating the charging device.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  manages a parking area having charging and non-charging spaces, encompasses paid parking and charging.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages a user’s use of the parking area, manages interactions between users of the parking area and any humans owning/operating the parking area.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- automatically; controller; kiosk; user interface; programmed; the controller having communication; recording in a memory having communication with the controller:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.

(Note that the feature of “enabling and controlling the first charging device” does not necessarily even have to be treated as an additional element for claims 9-16 because these are apparatus claims and the charging device(s) are not positively recited as part of such apparatus.  Thus, claims 9-16 are more like a computing system kiosk which outputs an instruction to enable the charging device, but does not actually include the charging device itself.)
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Insignificant application:
Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Printing or downloading generated menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42, 120 USPQ2d 1844, 1854-55 (Fed. Cir. 2016).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional element of “enabling and controlling the first charging device” amounts to insignificant extra-solution activity, which does not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why that element was well-understood, routine, and conventional in the field:
- enabling and controlling the first charging device:  See Williams, David, “Free parking for electric cars axed for being too successful: Vehicles add to congestion says council,” Evening Standard, West End final ed., 16, London, Evening Standard Limited, June 24, 2008.  This article describes that public electric charging points were already being implemented in some locations.  Thus, “enabling and controlling the first charging device” was well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-8 and 10-16, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).

- displaying (claims 5 and 13);
- a device selected from a printer of the kiosk, a display of the kiosk, a cell phone, a browser, and a remote terminal, the controller having communication with the device (claims 6 and 14);
- remotely controlled device that is a telltale (claims 8 and 16; note that a telltale could be a computing system component which can display telltale messages).
(Note:  With respect to claims 7 and 15, one of the options for the activated device is a faster charger.  Because whether a charger qualifies as a faster charger is subjective, the same analysis of the charging device, with respect to the independent claims, applies to claims 7 and 15.)
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely describes a payment operation, which could simply be the receipt and processing of credit card information (data).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Korepanov, US 20030169183 A1 (parking meter reset device);
b.  Silberberg, US 20040094619 A1 (parking system for sending messages);
c.  Rosenberg, US 20030206117 A1 (method and apparatus for allocating charges).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe